Citation Nr: 1038130	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  03-28 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and T.P.


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1969 to September 1972 and April 1980 to October 1984.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating decision of the Columbia, South 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This case was most recently before the Board in 
July 2008, at which time it was remanded for clarification of a 
September 2007 medical opinion.  

In August 2004, the Veteran, accompanied by his authorized 
representative and T.P., appeared at a hearing held before the 
below-signed Acting Veterans Law Judge in Washington, D.C.  A 
transcript of that hearing has been associated with the claims 
file.


FINDINGS OF FACT

1.  The Veteran has current diagnoses of mild lumbar scoliosis, 
leg length discrepancy, lumbar spondylosis, and degenerative disc 
disease.

2.  The evidence demonstrates that the Veteran had a pre-existing 
back disorder -scoliosis with leg length difference- at the time 
of his entry into active service.

3.  The Veteran's pre-existing back disorder did not increase in 
severity or become permanently worsened during active military 
service.

4.  No current back disability was caused by military service.




CONCLUSION OF LAW

A back disability was not was not incurred in or aggravated by 
military service, nor may service incurrence of lumbar 
degenerative disc disease be presumed..  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1153, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009), and implemented by 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Under the 
VCAA, VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete a claim.  

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The RO sent the Veteran 
letter in February 2002, which informed him of the requirements 
needed to establish entitlement to service connection.  In 
accordance with the requirements of VCAA, the letter informed the 
Veteran what evidence and information he was responsible for 
obtaining and the evidence that was considered VA's 
responsibility to obtain.  Subsequent VA and private medical 
records were added to the claims file.

The Veteran was informed by a separate July 2006 letter, as to 
how an appropriate disability rating and effective date would be 
assigned if his claim was granted, in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA also requires VA to provide a medical examination when such 
an examination is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (2009).  In September 2007 
the Veteran received a VA examination specifically for his 
claimed back disability and, based on the report provided by the 
examiner, the examination included a review of his claims file.  
Shipwash v. Brown, 8 Vet.App. 218, 222 (1995); Flash v. Brown, 8 
Vet.App. 332, 339-340 (1995) (Regarding the duty of VA to provide 
medical examinations conducted by medical professionals with full 
access to and review of the veteran's claims folder).

As noted above, this case was remanded in July 2006 and July 2008 
for additional development.  Specifically, in July 2006, the 
Board directed that the Veteran be provided with notice in 
accordance with Dingess and scheduled for a VA examination to 
determine the etiology of any current back disability, and that 
the RO/AMC obtain copies of treatment records from the 
Charleston, South Carolina VA Medical Center (VAMC).  The notice 
was provided in July 2006, the examination was conducted in 
September 2007, and the report of that examination, as well as 
treatment records from the Charleston VAMC, have been associated 
with the claims file.  The AMC allowed the Veteran an opportunity 
to respond before readjudication of the claim in a February 2008 
supplemental statement of the case (SSOC).  In July 2008, the 
Board remanded the claim to for additional review of the claims 
file and a new medical opinion to clarify the September 2007 
medical opinion.  The review and clarifying opinion were provided 
in November 2008.  The AMC allowed the Veteran an opportunity to 
respond before readjudication of the claim in a September 2009 
supplemental statement of the case (SSOC).  Thus, the Board finds 
that all actions and development directed in earlier remands have 
been completed.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Board concludes that all available, identified evidence has 
been obtained and that there is sufficient medical evidence on 
file upon which to make a decision on the issue decided on 
appeal.  In sum, the record reflects that the facts pertinent to 
this claim have been properly developed and that no further 
development is required to comply with the provisions of the VCAA 
or the implementing regulations.  That is to say, it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim." Conway v. Principi, 
353 F. 3d. 1369 (Fed. Cir. 2004). 

The Veteran has been given ample opportunity to present evidence 
and argument in support of his claims.  The Board additionally 
finds that general due process considerations have been complied 
with by VA.  See 38 C.F.R. § 3.103.  

Accordingly, the Board will adjudicate the claim on the merits.

Service Connection Claim

The Veteran seeks service connection for a back disability, 
alleging that injuries (back sprains after lifting a battery and 
pushing tires (per brief of November 2003 and statement of 
February 1990) and back injury after unloading a lawnmower from a 
truck (per statements of February 1990 and October 1994, and 
August 2004 hearing testimony)) experienced during service 
resulted in current disability.  The Veteran also alleged in an 
August 2006 statement that, although his scoliosis pre-existed 
service, it was aggravated by the noted in-service injuries and 
resulted in the current disabilities.  Having carefully 
considered the claim in light of the record and the applicable 
law, the Board is of the opinion that the preponderance of the 
evidence is against the claim.  

While the record reflects that the Veteran was diagnosed in 
service, on more than one occasion, with a back strain, and has 
current diagnoses of mild lumbar scoliosis, lumbar spondylosis, 
and degenerative disc disease, the preponderance of the competent 
(i.e., that which is informed and probative) evidence of record 
is against the claim.  

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for disability shown after service, when all 
of the evidence, including that pertinent to service, shows that 
it was incurred in service. 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Demonstration of continuity of symptomatology is an alternative 
method of establishing the second and third Shedden/Caluza 
element under 38 C.F.R. § 3.303(b).  Barr v. Nicholson, 21 Vet. 
App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 
(1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).  

In the present case, the evidence suggests the presence of a 
congenital back defect that pre-existed the Veteran's entrance 
into active service in December 1969.  Although in general, as a 
matter of express VA regulation, a congenital disease or defect 
can not be service connected (see 38 C.F.R. §§ 3.303(c), 4.9), 
the VA General Counsel has created an exception to this rule.  In 
a 1990 opinion, the VA General Counsel held that hereditary 
diseases, by their nature, pre-exist military service, but can be 
granted service connection if they manifest in service since that 
manifestation would constitute aggravation of the condition.  
Congenital or developmental defects, as opposed to diseases, 
could not be service-connected because they are not diseases or 
injuries under the law, but, if superimposed injury or disease 
occurred, the resultant disability might be service-connected.  
VAOPGCPREC 82-90 (July 18, 1990); Monroe v. Brown, 4 Vet. App. 
513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 
(1995); VAOPGCPREC 67-90 (July 18, 1990); and VAOPGCPREC 11-99 
(Sept. 2, 1999).

A Veteran is presumed to be in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3-2003 
(July 16, 2003).  A pre-existing disease will be considered to 
have been aggravated by active service where there is an increase 
in disability during service unless there is a specific finding 
that the increase in disability is due to the natural progression 
of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In 
VAOPGCPREC 3-2003, VA's General Counsel determined that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior to 
service and that it was not aggravated by service.  The General 
Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the 
burden of showing the absence of aggravation in order to rebut 
the presumption of sound condition.  See also Cotant v. Principi, 
17 Vet. App. 116, 123-30 (2003).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran has been diagnosed as having mild lumbar scoliosis, 
leg length discrepancy, lumbar spondylosis, and degenerative disc 
disease.  

The Veteran's service treatment records reflect that scoliosis 
(dorsolumbar, less than one (1) inch to the left) was observed 
during his October 1969 enlistment examination and he self-
reported leg cramps.  A May 1970 X-ray report confirmed a 
diagnosis of mild lumbar scoliosis and revealed no other 
abnormalities.  A June 1970 service treatment record reflects 
that the Veteran was seen for probably knee sprain.  However, in 
June 1970, he was observed to have a three-quarters (3/4) inch 
leg length discrepancy (right longer than left); he was provided 
lifts for his shoes.  In October 1970, the Veteran sought 
treatment for back pain and an X-ray report revealed mild lumbar 
scoliosis; he was diagnosed as having a strain.  

In January 1972 the Veteran again sought treatment for back pain, 
which he described as existing for the past two (2) months, in 
the L3-L4 area.  He was diagnosed with an acute back strain, 
advised to continue using his lifts, and was put on restricted 
duty.  During the August 1972 separation (first term of service) 
examination, the Veteran was evaluated as normal, but self-
reported recurrent back pain.

In January 1974, the Veteran was denied entitlement to service 
connection for a back disability.  He re-enlisted in March 1980 
and his re-enlistment examination reflects that he was evaluated 
as normal although a March 1980 scanogram revealed that his right 
leg was longer than his left.  

In November 1980 the Veteran was treated for an injury to his 
back incurred after lifting batteries; the treatment record 
reflects that he also reported experiencing chronic back pain 
over the past six (6) years.  He was diagnosed with back muscle 
spasms.  He reported continued pain in December 1980 and a 
physician observed slight lordosis and tenderness in the 
lumbosacral area; he was again diagnosed with back strain.

In January 1981, the Veteran was seen for complaints of back and 
knee pain; the record reflects that he reported experiencing pain 
for about one (1) year and was diagnosed as having a possible 
fact syndrome.  

The Veteran was seen four (4) times in February 1981.  He 
complained of diffuse tenderness in the lumbosacral area and the 
treating provider noted "? early ankylosing spondylosis?"  
However, he then received a bone scintigraphy that did not reveal 
any definite evidence of joint disease.  The Veteran reported 
tenderness of his mid-thoracic and lumbar spine and was again 
diagnosed with scoliosis.  The third February 1981 treatment note 
shows that the Veteran reported experiencing pain in his lumbar 
area after pushing tires; he was diagnosed with lumbar strain 
(muscle spasm and tenderness).  

In March 1981, the Veteran was seen again for complaints of back 
pain.  An April 1981 treatment record reflects a history of 
scoliosis and leg length discrepancy.  A December 1981 X-ray 
report showed slight rotoscoliosis of the lumbar spine, convex to 
the left, without any evidence of spondylosis or 
spondylolisthesis.  His sacroiliac joints were described as 
unremarkable.

A November 1982 treatment note reflects a history of back pain, 
exacerbated by heavy lifting, and shows that the Veteran was 
advised, temporarily, not to lift any objects weighing more than 
20 pounds.  The Veteran was evaluated for a mental health 
disorder in April 1984 and subsequently was found unfit and 
discharged due to a mental disorder.  His evacuation tag and 
discharge examination notes reflect a history of paranoid 
schizophrenia, drug use, alcohol dependence, hypertension, and 
venereal disease, but do not discuss a back disability.

Following his separation from service the Veteran received an 
examination of his back in February 1985.  X-rays revealed that 
he had slight straightening of lordotic curvature of the lumbar 
spine, but that his spine was otherwise unremarkable.  The 
examiner diagnosed lumbosacral scoliosis and observed that 
recurrent mild back pains had been aggravated by strenuous 
activity.

An October 1989 VA treatment note states that the Veteran had 
scoliosis since childhood, causing his left leg to be shorter 
than his right, and he had no current evidence of arthritis, 
muscle pain, deformities, or trauma.  He was diagnosed with 
scoliosis of the lower thoracic, lumbar spine.

The Veteran received treatment for back pain in June 1990 and was 
again observed to have a leg length difference due to scoliosis.  
Orthopedic treatment was recommended.  In April 1991, the Veteran 
received domiciliary care and his medical history reflects both 
scoliosis and "low back syndrome."

The Veteran was afforded a VA examination of his back on November 
21, 1992 and was noted to have "degenerative joint disease of 
the lower back and possibly left knee."  However, the report of 
X-rays taken on November 23, 1992 reflects that the Veteran had 
mild scoliosis of the lumbosacral spine, but his disc spaces were 
normal and "no definite arthritic change or other pathology 
[wa]s seen."

In March 1994 the Veteran received an X-ray study of his back 
which showed mild to moderate narrowing of the disc space of L5-
S1, without fracture or dislocation, and mild scoliosis to the 
left at L4-L5.

In July 1996, the Veteran was seen for treatment of an unrelated 
condition and his part medical history was observed to include 
scoliosis.

In September 2000, the Veteran was seen at a VA mental health 
clinic for depleted prescriptions.  The record reflects that he 
also informed the examining physician's assistant that he was 
experiencing increased, over the past several months, arthritic 
pain in the lower and upper back and had been diagnosed with 
degenerative joint disease (DJD) of the spine, by X-ray last 
year.

In October 2001, the Veteran reported persistent lower back pain 
with radiculopathy.  He was seen for complaints of back pain in 
January 2002 and "very mild scoliosis [was] noted."  The 
Veteran was seen again in August 2002 and the physician noted 
that x-rays revealed some end plate sclerosis at L5-S1 as well as 
some facet hypertrophy and facet sclerosis and osteophytes.  He 
was diagnosed with lumbar spondylosis and low back pain.  A 
September 2002 X-ray study resulted in diagnosis of lumbar 
spondylosis, which the physician noted might be related to facet 
arthropathy.  In December 2002 the Veteran was noted to have new 
onset low back pain, of one (1) and a half years, maybe related 
to facet arthropathy with a slight possibility of disc-related 
symptoms.

A January 2003 treatment note reflects that the Veteran's back 
was again assessed; the note indicates that he reported 
experiencing one instance of his back giving out when he was 19, 
but no incidents or pain since that time until one year ago.  X-
ray studies showed lumbar spondylosis with some sclerosis and 
facet hypertrophy in the L5-S1 area.  Another January 2003 note 
observes the Veteran's history of scoliosis and states that 
"about a year and a half ago, he spontaneously stated having low 
back pain that radiates to his hip."  He received an MRI that 
revealed moderate degeneration of the L4-5 and L5-S1 discs with 
adjacent end plate changes, disc bulging, facet hypertrophy, and 
stenosis.  A May 2003 treatment note shows that the Veteran 
reported to treatment of back pain, severe for the past two (2) 
weeks, after moving from Cleveland; he noted his history of 
scoliosis, stated that he injured his back in service, and denied 
any recent injury.

The Veteran was again observed to have low back pain and 
scoliosis in a January 2004 treatment note; an addendum reflects 
that the physician reviewed the Veteran's older treatment 
records, but found "nothing of significance," although "more 
recent records... indicat[e] spinal stenosis and facet arthritis."  
A February 2004 MRI showed narrowing of the disc space with 
stenosis at L4-5 and L5-S1, a left paracentral disc bulge and 
root narrowing at L2-3 and L3-4; he was diagnosed with discogenic 
disease and disc bulge.

In March 2004, the Veteran was seen after experiencing a motor 
vehicle accident; he received physical therapy in April 2004.  A 
July 2004 note states that the accident had resulted in increased 
pain in the L4-5 region and reflects a pain management consult.  
A September 2004 mental health treatment note observes that the 
Veteran was treated for a number of issues including lower back 
pain with a radicular component since 2000.  He received a pain 
medication injection in October 2004.  A November 2004 pain 
management note reflects that his lower back pain was improved, 
but he was experiencing pain in his upper back.  He presented for 
treatment of pain again in December 2004, describing a history of 
scoliosis, injury in 1972 and motor vehicle accident in March 
2004.

In January 2005,  he was seen for pain management and reported 
that he was doing better, but continued to experience pain in the 
lumbar region. The Veteran was noted in a February 2005 treatment 
note to have a history of degenerative disc disease and 
impingement on the left side; he reported severe lower back pain 
radiating down his right side.  In March 2005 he was assessed as 
having chronic lower back pain with foraminal stenosis with bulge 
and impingement.

An April 2005 treatment note reflects that he received an MRI and 
was diagnosed as degeneration and pain at the L4-5 (mild/moderate 
central canal stenosis and severe bilateral neural foraminal 
stenosis observed) and L5-S1 (disc bulge and narrowing observed) 
levels with doubtful hip pathology; these results are reiterated 
in a September 2005 note.  The April note describes the Veteran's 
back pain as chronic and severe since 2000 with re-injury in a 
winter 2004 motor vehicle accident.

A private treatment note of June 2005 shows that the Veteran 
received an X-ray study of his back and was diagnosed with 
degenerative disc disease - there was no evidence of 
spondylolisthesis, but a "manifestation of a long S-shaped 
thoracolumbar scoliosis" and facet osteoarthritis.  A September 
2005 VA treatment note observes extremity weakness due to the 
March 2004 motor vehicle accident.

A February 2006 note reflects that the Veteran reported 
experiencing back pain for ten (10) years with worsening after 
2002.  In March 2006 he was assessed with lower back pain and 
pain in his right hip.  April and May 2006 treatment notes 
provide an assessment of multilevel lumbar spondylosis which is 
reiterated in a December 2006 treatment note.

In December 2006, the Veteran's primary VA physician wrote a 
letter observing that he was totally and permanently disabled.  
The letter states that he experiences disabling lower back pain, 
which is exacerbated by manual labor, and discusses other 
conditions such as mental health and renal disorders.  The letter 
does not discuss the etiology of any current condition.

The Veteran was afforded another VA examination of his back in 
September 2007.  The examiner reviewed his service treatment 
records and post-service medical history, observing that 
scoliosis was noted at time of induction and, in 1970, low back 
pain was noted secondary to a leg length discrepancy.  The 
examiner noted that the Veteran reported that he left service in 
1972 to work in a warehouse, then drove trucks, worked as a 
hairdresser, and then worked in heavy equipment maintenance (the 
Board observes that this history is supported by Social Security 
Administration records within the claims file).  The examination 
report also reflects that the Veteran stated he had an on-the-job 
injury to his back in 1973, in between his periods of service.

On physical examination in September 2007, the Veteran was noted 
to be "without any severe degree of scoliosis" or palpable 
spasm.  On the basis of MRI evidence, he was diagnosed with 
degenerative disc disease.  Based on the medical evidence of 
record and the history provided by the Veteran and other evidence 
of record, the examiner opined that the symptoms experienced by 
the Veteran during service were a result of his pre-existing 
scoliosis and leg length differential.  The examiner further 
stated that symptomatology experienced prior to more recent years 
was not consistent with degenerative disc disease.  However, the 
examiner further noted both that he did not see any evidence of 
worsening of scoliosis during service and that underlying 
condition was worsened beyond natural progression during his 
service.  Due to the inherent conflict within those statements, 
the examination report and claims file was provided to a new 
examiner in November 2008 for a clarifying opinion.  

The November 2008 examiner stated that the Veteran's mild lumbar 
scoliosis and leg length discrepancy were congenital conditions 
and the current lumbar spondylosis and degenerative disc disease 
had been superimposed onto the congenital defects.  The report 
also states that there is no indication the superimposed 
conditions are related to the congenital defects and it is not 
likely they are a result of the Veteran's military service.

Although it is clear that the Veteran did experience pain in his 
lower back while in service, the preponderance of the evidence 
reflects that such pain was a result of pre-existing congenital 
conditions and muscle strains, rather than spinal injury or 
disease which developed later.

Since, as reflected by the October 1969 enlistment examination 
report, scoliosis of the spine was observed prior to service 
entrance, the presumption of soundness does not apply.  See 38 
U.S.C.A. § 1111.  As such, the Veteran may not bring a service 
connection claim for such a disorder, but may nevertheless claim 
aggravation therein for the same disability.  Paulson v. Brown, 7 
Vet. App. 466, 468 (1995).

The Board now must determine whether the Veteran's back disorder, 
which clearly existed prior to service, was aggravated by such 
service.  See 38 C.F.R. § 3.306(b). Clear and unmistakable 
evidence is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  38 C.F.R. § 3.306(b).  This includes 
medical facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Id.  Temporary or intermittent flare-ups of symptoms 
of a preexisting condition, alone, do not constitute sufficient 
evidence for a non-combat Veteran to show increased disability 
for the purposes of determinations of service connection based on 
aggravation under 38 U.S.C.A. § 1153 unless the underlying 
condition worsened.  Davis v. Principi, 276 F.3d 1341, 1346- 47 
(Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  Id.

After reviewing all medical evidence of record, the Board finds 
that the preponderance of the evidence is against the Veteran's 
claim for service connection based on aggravation of a pre-
existing back disorder.  On review of the medical history and 
physical examination of the Veteran by the 2007 examiner, the 
2007 and 2008 examination reports concluded that the Veteran's 
pre-existing low back disorder was not aggravated by active 
military service.  While the Veteran reported low back pain 
during military service, no back disability was noted on his 
first -August 1972- service separation examination or at the time 
of his April 1984 discharge (although the Board does observe that 
the Veteran reported, in 1972 and 1984, experiencing back pain).  
Although the Veteran sought treatment for his back in between his 
terms of service and following his 1984 discharge, and the record 
reflects that additional diagnoses were considered during 
service, there is no medical evidence of any disability other 
than scoliosis (or any diagnosis other than scoliosis and back 
strain), until March 1994.  This medical history reflects that 
there was no superimposed injury or disease during service other 
than back strains which were treated and resolved.  Further, the 
Veteran's scoliosis is repeatedly described as mild or slight.  


A February 1985 VA examiner did note that recurrent mild back 
pains had been aggravated by strenuous activity.  However, the 
examiner found that his spine was unremarkable other than the 
scoliosis and did not diagnose any other disability.  Further, 
the Board notes that there was no observation of the back 
disability at the time of the Veteran's 1984 discharge and he 
reported working as a truck driver, responsible for handling 
freights and unloading trailers in between his terms of service 
(he also informed the 2007 VA examiner of a 1973 work-related 
back injury), and later in a warehouse setting and in heavy 
equipment repair.  

There also is no medical evidence of record supporting the 
Veteran's allegation that his current disability is a result of 
in-service aggravation of his pre-existing back disability.  
Although the Veteran himself has alleged that his back disorder 
was aggravated during military service, laypersons are not 
normally capable of making medical conclusions; thus, these 
statements regarding causation are not competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  However, 
because orthopedic disabilities are complex disorders which 
require specialized training for a determination as to diagnosis 
and causation, they are not susceptible of lay opinions on 
etiology.  Accordingly, the lay statements concerning the 
etiology of his current back disorder do not constitute competent 
medical evidence.

As the Veteran's statements and assertions pertaining to the 
etiology of his symptomatology and back disorder are not 
sufficient to support his claim since the determinative issue 
involves a medical question, competent medical evidence is 
required to substantiate the claim.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
By "competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions.  38 C.F.R. § 3.159(a).  

The 2007 and 2008 VA examiners provided opinions explaining that 
scoliosis is a congenital defect.  The 2007 examiner opined that 
the current disability began during the years of heavy physical 
employment after service.  The 2008 examiner concluded, based on 
review of the medical records and examination of the Veteran, 
that the symptoms displayed over the course of time did not 
indicate worsening of scoliosis, beyond natural progression, 
during service.  It is the responsibility of the Board to assess 
the credibility and weight to be given to evidence.  Hayes v. 
Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  The probative value of medical 
opinion is based on the medical expert's personal examination of 
the patient, knowledge and skill in analyzing the data, and the 
medical conclusion.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Medical examination reports must contain not only clear 
conclusions with supporting data, but a reasoned medical 
explanation connecting the two.  Stefl v. Nicholson, 21 Vet. App. 
120, 124 (2007).  Both examination reports reflects comprehensive 
review of the medical record and, although the 2007 VA 
examination report contained two (2) conflicting conclusions, the 
conclusion is clear ("degenerative disc disease is, in my 
opinion, not secondary to or associated with the simple low back 
pain experienced in service") and 2008 medical review provides a 
similar opinion that the current back disability is not the 
result of service or in-service aggravation of the pre-existing 
condition.  

Based upon the foregoing, the Board finds the 2007 and 2008 VA 
medical opinions not only to be persuasive and credible, but 
uncontroverted.  In light of these medical opinions and the lack 
of objective evidence associating the Veteran's back disability 
with his period of service, the preponderance of the evidence is 
against the claim for service connection.  

As such, the benefit-of- the-doubt doctrine does not apply and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a back disability is 
denied.



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


